OPINION ON REHEARING
On petition for rehearing defendants American-First Title & Trust Company and Hudiburg Investments, Inc. point out that we failed to rule on plaintiff’s claim that it is a third-party beneficiary under the labor and material payment bond executed by Wood & Sons with Ohio Casualty Insurance Company as surety. The court grants rehearing limited to that issue which we resolve by noting that the district court has considered the parties’ arguments, and we agree with its decision. We therefore affirm the district court’s holding that plaintiff is not a third-party beneficiary under the general contractor’s labor and materials bond.
*717The petition for rehearing of defendant Hudiburg Investments, Inc. is denied as to all other issues.